Morgan, Lewis & Bockius LLP One Federal Street Boston, MA 02110 January 26, 2016 U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Aquila Tax-Free Trust of Oregon (a portfolio of The Cascades Trust) (File Nos. 33-4382 and 811-4626) Preliminary Proxy Materials Ladies and Gentlemen: On behalf of The Cascades Trust, a Massachusetts business trust (the “Registrant”), we enclose herewith pursuant to Rule 20a-1 under the Investment Company Act of 1940, as amended, and Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended (the "1934 Act"), relating to its series, Aquila Tax-Free Trust of Oregon (the "Trust"), a preliminary copy of each of the notice of annual meeting, notice of special meeting, joint proxy statement and forms of proxy to be used in connection with the annual meeting and the special meeting of shareholders of the Trust, to be held on May 5, 2016. The purpose of the meetings to which the enclosed materials relate is to solicit shareholder approval of the following proposals: 1. With respect to the annual meeting of shareholders: (i) to elect Trustees of the Trust; and (ii) to ratify the selection of the Trust’s independent registered public accounting firm; and 2. With respect to the special meeting of shareholders: (i) to approve proposals related to the adoption of an amended and restated declaration of trust; and (ii) to approve changes to theTrust's fundamental investment policies The proposals presented in the enclosed proxy materials are substantially similar to the proposals presented in the definitive proxy materials filed for Hawaiian Tax-Free Trust (File Nos. 2-92583, 811-4084) on July 10, 2015 and Aquila Municipal Trust (File Nos. 33-01857; 811-04503) and Aquila Funds Trust (File Nos. 2-79722; 811-03578) on June 21, 2013.The proposals presented in the enclosed proxy materials reflect comments provided by the Staff regarding the proposals presented in the proxy materials filed for Hawaiian Tax-Free Trust, Aquila Municipal Trust and Aquila Funds Trust.Each of the Registrant, Hawaiian Tax-Free Trust, Aquila Municipal Trust and Aquila Funds Trust are registrants in the Aquila Group of Funds. Please call the undersigned at (617) 951-8458 or Toby Serkin at (617) 951-8760 with any comments or questions relating to the filing. Sincerely, /s/ Jeremy Kantrowitz Jeremy Kantrowitz
